Title: To George Washington from Baron de Perin, 5 December 1783
From: Perin, Baron de
To: Washington, George


                        
                            Sir,
                            Castle of Nan 5th December 1783
                        
                        I have not the honor to be known to Your Excellency, but your great love of justice, makes me hope for every
                            thing from your goodness; wc. I here venture to claim to obtain a reimbursment of more than sixty thousand dollars from
                            the United States, due to me from the sale of sugars, the produce of my estate in St Domingoe, that were shipped in a
                            French vessel the jonathal, of Marseilles; wc. after a violent tempest, was obliged to put in, to New London, where she was
                            condemned, and the cargoe sold. It was paper money the Captain recieved; and by the order, or advice of Monsr de Valnay,
                            who was then French Consul, he put it into the treasury of Boston—I hope Sir, the Congress have too much justice, not to
                            form some arrangements for the liquidation of this paper; wc., in my particular case, is the property of my children—I am
                            ready to submit to any arrangements, they shall think proper on the matter, by way of liquidation—I have been too unhappy,
                            & too much punished, in being detained in France, by duty; so that I could not tender my poor services to
                            Congress, and act under the greatest Officer in Christendom—I beg your Excellency, who detests flattery, to pardon me the
                            truth I have dropped; & to suffer me in claiming his goodness & justice, to assure him
                            of the profound respect, with which I am His Hble & obnt servant
                        
                            Le Baron de Perin
                            Coll Commant of infantry—
                            Chevalier of the Royal & Military order of St. Louis
                        
                            
                        
                    